Citation Nr: 0425159	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  99-02 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from December 1969 to July 
1971 and from February 1978 to July 1978.  

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, that denied the above claim.  

In May 2004, a hearing was held before the undersigned 
Veterans Law Judge making this decision who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  


FINDINGS OF FACT

1.  In July 1995, the RO denied service connection for PTSD.  
The RO notified the veteran of that decision by letter dated 
July 26, 1995.  He did not appeal.

2.  The evidence received since the July 1995 rating decision 
is cumulative of evidence already of record and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
PTSD.  


CONCLUSIONS OF LAW

1.  The July 1995 rating decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 20.302(b), 20.1103 (2003).

2.  New and material evidence has not been received, and the 
claim for service connection for PTSD is not reopened.  38 
U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of letters from 
the RO to the veteran in May 2001 and January 2002, as well 
as in the discussions in the December 1998 rating decision, 
January 1999 Statement of the Case (SOC), and November 2003 
Supplemental Statement of the Case (SSOC).  He was told what 
was required to reopen his claim for service connection for 
PTSD and the reasons for the denial of his claim.  He was 
also notified of his and VA's respective responsibilities in 
terms of obtaining information and evidence and asked to 
submit evidence to the RO as soon as possible.  

This notice was not provided to the veteran prior to the 
initial RO adjudication of his claim, as the VCAA had not 
been enacted at the time of the December 1998 rating 
decision.  Assuming for the sake of argument that pre-
decision notice is required, any defect in this regard is 
harmless error.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  
The veteran has had ample time to provide information and 
evidence in support of his claim, and based on the 
information and evidence obtained after adequate notice was 
provided, there was still no evidence corroborating the 
veteran's alleged in-service stressors.  There is simply no 
indication that disposition of the claim would have been 
different had he received pre-adjudicatory notice pursuant to 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  All identified, pertinent evidence, including VA and 
private medical records as discussed below, has been obtained 
and associated with the claims file.  The RO also attempted 
to verify the alleged stressors which would support a 
diagnosis of PTSD.  There is no indication of any relevant 
records that the RO has failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Here, a VA examination was conducted in October 
1998.    

Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claim.  


II. PTSD 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2003); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

In October 1994, the veteran claimed entitlement to service 
connection for PTSD.  That claim was denied by the RO in a 
July 1995 rating decision.  The veteran was informed of the 
denial and of his appellate rights by a letter dated July 26, 
1995.  He did not appeal.  Therefore, the July 1995 rating 
decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.
  
Evidence of record at the time of the July 1995 rating 
decision included service personnel records, service medical 
records, and VA and private medical records.  The service 
personnel records showed that the veteran's military 
occupational specialty was stock control supply man.  He was 
in Vietnam from approximately April 1970 to May 1971.  None 
of his awarded medals or decorations showed combat service.

On VA psychiatric examination in February 1995, the veteran 
stated that he was not involved in combat or injured in 
Vietnam.  He was diagnosed as having an organic mood disorder 
and a dysthymic reaction.  The veteran was examined by Mark 
L. Silverman, M. D. in April 1995.  The reported stressors 
included intrusive thoughts and nightmares about Vietnam.  
Dr. Silverman diagnosed features of PTSD.  Additional VA and 
private records show attempts at drug detoxification.  

The RO found in July 1995 that there was no credible support 
for the veteran's stressors and thus denied service 
connection for PTSD.  The RO's July 1995 rating decision is a 
final decision not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105.  In order to reopen his claim, 
the veteran must present new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
Therefore, the amendment is not applicable to the veteran's 
claim, as he filed his claim to reopen in 1998.

The evidence received since the July 1995 rating decision 
includes the veteran's statements that he was often subjected 
to mortar attacks and assaults while driving a truck in 
Vietnam.  He also said that during one of these attacks, a 
close friend of his was severely injured near the end of 1970 
or early in 1971.  He provided his friend's last name.  
Additional stressors described by the veteran included 
driving a truck and transporting a crane up hill in a rain 
storm and almost rolling over.

In April 2000, the RO forwarded a detailed account of the 
veteran's alleged stressors to the US Army's Center for Unit 
Records Research (CURR).  In January 2001, CURR responded 
that the information provided was insufficient and that more 
specific information was required.  The veteran was asked to 
provide more detailed information in May 2001.  He responded 
in June 2001.  A request with the more detailed information 
provided by the veteran was remailed to CURR in August 2003.  
In November 2003, CURR responded that operational reports and 
lessons learned for the period ending in April 1971 for the 
veteran's unit showed that enemy activity directed against 
installations, truck convoys and watercraft was at a low 
level and that OR-LL did not document any specific attacks on 
convoys that resulted in casualties.  The morning reports did 
not list anyone as wounded or killed in action between March-
April 1971.  These reports were enclosed with the CURR 
report. 

Additional VA treatment records showed ongoing diagnoses of 
PTSD and substance abuse through April 2004.  In June and 
October 1998, a VA psychologist diagnosed PTSD and substance 
abuse.  On VA examination in October 1998, the veteran was 
diagnosed as having PTSD based upon traumatic Vietnam 
experiences.  The veteran also provided a copy of the April 
1995 report from Dr. Silverman and some additional private 
records dated in 1995 showing treatment for PTSD.  

The veteran again described his stressors at a hearing before 
the Board in May 2004.  He said that he was shot at and 
mortared while driving a truck and that his friend was 
severely injured.

The evidence received since the 1995 rating decision which 
denied service connection for PTSD is not new and material.  
The medical records showing diagnoses of PTSD are cumulative.  
There was evidence before the RO in 1995 indicating that the 
veteran was diagnosed as having PTSD.  Additionally, some of 
the medical records, including the April 1995 report from Dr. 
Silverman, are copies of those that were before the RO in 
1995 and are not new.

Medical records that do not mention PTSD, even if new, are 
not material.  This evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The fact that the veteran is presently or was 
impaired due to other medical problems is not a matter in 
dispute. 

The veteran has provided new evidence, consisting of details 
about his alleged in-service stressors.  However, as these 
stressors have not been verified, this evidence is not 
material, or so significant that it must be considered in 
order to fairly decide the merits of the claim.   To the 
contrary, CURR reported that the stressors set forth by the 
veteran were not verified.  Unfortunately, as was the case in 
July 1995, there is still no evidence of record corroborating 
any in-service stressors.

Accordingly, the Board finds that the evidence received 
subsequent to July 1995 is not new and material and does not 
serve to reopen the veteran's claim for service connection 
for PTSD.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


ORDER

New and material evidence not having been submitted, the 
claim for service connection for PTSD remains denied.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



